Citation Nr: 0620306	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for facial 
acne. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1973 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In January 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.

In November 2004, the Board remanded the case for further 
development.  As the additional development has been 
completed, the case has been returned to the Board for 
appellate review.  


FINDING OF FACT

The service-connected facial acne does not affect 20 to 40 
percent or more of the face and does not require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs; it has none of the characteristics of disfigurement; 
superficial unstable or painful scarring is not shown; and 
limitation of function is also not shown. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for facial 
acne have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805, 7806, 7828 (2005).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided both pre- and post-adjudication VCAA notice 
by letters, dated in April 2003 and December 2004.  The 
notices informed the veteran of the type of evidence needed 
to substantiate the claim for increase, namely, evidence that 
the disability had increased in severity.  The veteran was 
also informed that VA would obtain VA records and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notices included the general 
effective date provision for increase, that is, the date of 
receipt of the claim. 

As for content of the above VCAA notices the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (2006) (four of the 
five elements of service connection).

As to the remaining element under Dingess, the VCAA notice 
did not include information on the degree of disability, but 
as this is the issue on appeal, the notice necessary to 
obtain the benefit was provided in the statement of the case 
in accordance with 38 U.S.C.A. § 7105(d).  For this reason, 
any defect with respect to rating the disability was cured 
and the veteran's claim has not been prejudiced. 

To the extent that part of the VCAA notice came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However the procedural defect has been cured 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of the claim as he 
had the opportunity to submit additional argument and 
evidence and to address the issue at a hearing.  For these 
reasons, the veteran has not been prejudiced by late timing 
of part of the VCAA notice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded a VA 
examination to determine the current level of severity.  As 
the veteran has not identified any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  

The degree of impairment resulting from a disability is a 
factual determination in which the Board focuses particular 
attention on the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Although 
the veteran's entire history is reviewed when making 
disability evaluations, the present level of disability and 
most recent evidence are of primary concern in a claim for 
increased rating.  Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995); 38 C.F.R. § 4.1.  

The veteran has a history of facial acne as reflected in 
service medical and VA records, and he has been in receipt of 
a 10 percent disability rating under Diagnostic Code 7806 
since 1987.  

In January 2004, the veteran testified that has itchy and dry 
skin. 

On VA examination in December 2004, it was noted that the 
veteran's skin condition was fairly stable with 
intermittently recurrence, mostly during the summertime, but 
the condition cleared up without significant treatment.  The 
pertinent finding was no active facial acne.  Only one 
percent or less of the face appeared to be affected at the 
time of examination, and no disfigurement was noted.  The 
skin texture appeared normal except for minimally increased 
pigmentation on both cheeks.  There was no evidence of 
underlying soft tissue damage and the affected area was less 
than 12 square inches.  Color photographs of the face 
accompanied the report of examination.  The examination was 
limited to the face.  The veteran has other skin problems, 
affecting other bodily areas, which are not considered to be 
part of the service-connected disability. 

Under Diagnostic Code 7806 (eczema), the criteria for the 
next higher rating, 30 percent, are involvement of 20 to 40 
percent of the exposed area affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

The records shows that on VA examination in 2004 only one 
percent or less of the face appeared to be affected, which 
does not meet the criteria of 20 to 40 percent of the exposed 
area affected, which is consistent with the color 
photographs.  Also, systemic therapy such as corticosteroids 
or other immunosuppressive drugs have not been required for 
treatment.  For these reasons, the criteria for a 30 percent 
rating under Diagnostic Code 7806 have not met. 

As for other applicable diagnostic codes, the criteria for 
the next higher rating, 30 percent, under Diagnostic Code 
7828 (acne) are deep inflamed nodules and pus-filled cysts, 
affecting 40 percent or more of the face and neck.  Again by 
VA examination in 2004, only one percent or less of the face 
appeared to be affected, which does not meet the criteria of 
40 percent or more of the face and neck under Diagnostic Code 
7828.  

The criterion for a compensable rating for facial 
disfigurement under Diagnostic Code 7800 is one of eight 
characteristic of disfigurement.  The eight characteristics 
of disfigurement are: a scar 5 or more inches; a scar at 
least one-quarter inch wide; the surface contour of scar 
elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square  inches; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches; underlying soft tissue missing 
in an area exceeding six  square inches; or skin indurated 
and inflexible in an area exceeding six square inches.  The 
facial acne does not have any of the characteristics of 
disfigurement based on length, width, or area of involvement.  
And there is no evidence of underlying soft tissue damage or 
of a surface contour that elevates or is depressed on 
palpation.  As none of the eight characteristics of 
disfigurement are shown, the criteria for a compensable 
rating under Diagnostic Code 7800 have not been met. 

In addition, there is no evidence of superficial, unstable 
scarring, or superficial, painful scarring on examination to 
meet the criteria for a compensable rating under Diagnostic 
Codes 7803 or 7804, respectively.  And there is no evidence 
of limitation of function to warrant a compensable rating 
under Diagnostic Code 7805. 

Lastly, to the extent the veteran has asserted that his 
service-connected facial acne has interfered with employment, 
in an exceptional case where the schedular rating is found to 
be inadequate, the case may be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of an extraschedular 
rating.  The governing norm in an exceptional case is that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The evidence of record 
does not present such a disability picture that is so 
exceptional or unusual that it renders impractical the 
application of the regular schedular standards.  Accordingly, 
the Board does not find that the case should be referred for 
an extraschedular rating. 

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for facial acne, and the 
benefit-of-the doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

                                                                          
(The Order follows on the next page.)





ORDER

A rating higher than 10 percent for facial acne is denied.  





____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


